      Case 1:20-cv-06893-LTS-OTW Document 43 Filed 12/08/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


NORTHWELL HEALTH, INC.,

                          Plaintiff,
                                                Case No. 20-cv-6893 (LTS) (OTW)
               v.

ILLINOIS UNION INSURANCE
COMPANY,

                          Defendant.



              DEFENDANT’S NOTICE OF SUPPLEMENTAL AUTHORITY

       In further support of its pending motion to dismiss (ECF No. 23), Defendant Illinois

Union Insurance Company respectfully submits a recent decision from the United States District

Court for the District of Arizona. The decision, London Bridge Resort LLC v. Illinois Union

Insurance Company, No. CV-20-8109-PCT-GMS, ECF No. 22, 2020 WL 7123024 (D. Ariz.

Dec. 4, 2020), is attached as Exhibit A.

       In London Bridge, the court interpreted a Premises Pollution Liability Insurance Policy

containing a definition of “pollution condition” that is materially identical to the definition at

issue in this action. The London Bridge court “ha[d] little trouble concluding that no plausible

interpretation of ‘traditional environmental pollution’ includes a virus outbreak.” London Bridge,

2020 WL 7123024, at *3. The London Bridge decision accepts arguments identical to those

made by Illinois Union’s briefs in support of its pending motion to dismiss. (See Def.’s Mem. in

Supp. of MTD at 11-13, ECF No. 24; Def.’s Reply Mem. at 3-4, ECF No. 38.) London Bridge




                                                1
      Case 1:20-cv-06893-LTS-OTW Document 43 Filed 12/08/20 Page 2 of 2




cites some of the New York authorities relied upon by Illinois Union and dismisses an insured’s

COVID-19-related claim for coverage. London Bridge, 2020 WL 7123024, at *2, *4.

Dated:   New York, New York
         December 8, 2020
                                       Respectfully Submitted,

                                       /s/ Charles Scibetta
                                       Charles Scibetta
                                       Eli Meltz
                                       CHAFFETZ LINDSEY LLP
                                       1700 Broadway, 33rd Floor
                                       New York, NY 10019
                                       Tel. (212) 257-6960
                                       Fax (212) 257-6950
                                       charles.scibetta@chaffetzlindsey.com
                                       eli.meltz@chaffetzlindsey.com

                                       Kevin Haas
                                       CLYDE & CO US LLP
                                       The Chrysler Building
                                       405 Lexington Avenue
                                       New York, NY 10174
                                       Tel. (212) 710-3900
                                       Fax (212) 710-3950
                                       kevin.haas@clydeco.us

                                       Attorneys for Defendant Illinois Union
                                       Insurance Company




                                              2
